      Case 2:18-cr-00068-KJM Document 158 Filed 06/03/21 Page 1 of 4


     HEATHER E. WILLIAMS, SBN 122664
 1   Federal Defender
 2   NOA OREN, SBN 297100
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5
     Fax: (916) 498-5710
 6
     Attorney for Defendant
 7   JEREMIAH YOUNG
 8                            IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                    )   Case No. 2:18-cr-00068-KJM
11                                                )
                       Plaintiff,                 )   SENTENCING MEMORANDUM
12   vs.                                          )
13                                                )   Date: June 14, 2021
     JEREMIAH YOUNG,                              )   Time: 9:00 A.M.
14                                                )   Judge: Hon. Kimberly J. Mueller
                       Defendant.                 )
15
16                                         I. INTRODUCTION

17          For the following reasons, Mr. Young respectfully requests a sentence of three years of

18   probation. 18 U.S.C. § 3561(c)(1).
                                     II.     LEGAL STANDARD
19
            District courts have “wide discretion to decide whether [a person] should be incarcerated
20
     and for how long.” Beckles v. United States, 137 S. Ct. 886, 893 (2017). The guidelines are one
21
     of “several factors” to be considered, but they “do not constrain [the district court’s discretion.]”
22
     Id. at 893-94 (citations omitted). See also id. at 896 (rejecting the government’s argument that
23
     the guidelines are unlike “the other § 3553(a) factors”).
24
                                           III. ARGUMENT
25
        A. The nature and circumstances of this offense do not show Jeremiah exercising any
26         discretion to initiate the illegal dumping; rather Jeremiah followed the orders of his
           supervisors in the course of his employment.
27
28          The motivations underlying this offense make it different from many environmental

     Mr. Young’s Sentencing Memorandum                            United States v. Young, 2:18-cr-00068-KJM
                                                      1
      Case 2:18-cr-00068-KJM Document 158 Filed 06/03/21 Page 2 of 4



 1   cases. Jeremiah Young committed this crime exclusively in the course of his employment,

 2   following the orders of his supervisor, his brother Christopher Young. See PSR ¶¶15-16. The

 3   conduct referenced at PSR ¶17 also occurred at the direct order of his supervisor. At no time did
 4   Jeremiah exercise any discretion over the acts he committed in this case. As noted in PSR ¶74,
 5   Jeremiah was a low-level worker with an annual salary of $31,200.
 6          Jeremiah has no history of disrespecting natural resources and the environment and he
 7   believed what he was dumping at his supervisor’s direction would be cleaned by the waste
 8   facility where he was dumping. Jeremiah realizes now how stupid this reasoning was and that it
 9   does not excuse this crime. PSR ¶25. Jeremiah did not commit this crime because of greed,
10   unlike the motivation of the owners of the company where he worked who benefitted financially
11   by failing to pay for proper waste disposal but rather he committed this crime in the course of
12   carrying out his duties at the direction of his supervisor. See PSR ¶74.
13      B. Jeremiah Young’s post-offense rehabilitation has been outstanding during very
           challenging personal circumstances.
14
            As a low-level worker, who struggled to hold down jobs because of his addiction, it is
15
16   perhaps unsurprising that Jeremiah found himself in a job where he exercised no discretion and

17   made very little money. Id. Mr. Young’s family introduced him to drugs at a young age. ¶PSR

18   ¶65. Jeremiah has been dogged by addiction issues for decades, as evidenced in his work,

19   military, and criminal history. PSR ¶¶42-46, 53-54, and 75-78. With the help of Pretrial

20   Services, Mr. Jeremiah Young has overcome a nearly life-long addiction and gotten sober. PSR

21   ¶¶3-5. Jeremiah Young is grateful that the resources of federal pretrial supervision allowed him

22   to change the course of his life in a better direction. PSR ¶26. What is more remarkable is that

23   despite relapsing once while on pretrial supervision, Jeremiah picked himself up and continued

24   working on his sobriety. PSR ¶4-5. This commitment to his sobriety has sustained him during

25   the pandemic when Mr. Young’s marriage fell apart. PSR ¶¶63-64. Despite having nearly no

26   support left, without his brother and his marriage, he has continued to maintain his sobriety. He

27   plans to move and live near his mother and stepfather in Sweetwater, Oregon after his case

28   concludes. PSR ¶64. In Oregon, he can continue his work to stay sober with the support of his

     Mr. Young’s Sentencing Memorandum                           United States v. Young, 2:18-cr-00068-KJM
                                                    2
      Case 2:18-cr-00068-KJM Document 158 Filed 06/03/21 Page 3 of 4



 1   mother, who has also been 15 years sober. Jeremiah Young and his mother are very close and

 2   she is the only support he has at this point.

 3      C. Three years of probation, plus the many other consequences this prosecution has
           wrought, constitute just punishment and adequately address the seriousness of the
 4         offense.
 5          The Court must consider “mitigating circumstance of a kind, or to a degree, not
 6   adequately taken into consideration by the Sentencing Commission in formulating the
 7
     guidelines.” 18 U.S.C. § 3553(b). In this case, Jeremiah Young was struggling with a
 8
     horrendous addiction problem and executed all of the illegal acts at the direction of his
 9
     supervisor. Not a single person from the board of this company is facing a day in jail.
10
            The circumstances of this prosecution have already inflicted other forms of punishment
11
     on Jeremiah as well. See, e.g., United States v. Diambrosio, 2008 WL 732031, at *3-*5 (E.D.
12
     Penn. Mar. 13, 2008) (sentencing defendant to probation plus one year home confinement,
13
     despite “intentionally defrauding [the victim] of approximately $2.8 million” in part because the
14
     defendant had already been punished by life circumstances since initiation of the prosecution,
15
     including loss of relationships). Jeremiah Young has suffered a loss of his relationship with his
16
     brother turned co-defendant in this case. There was a time when his brother was the only person
17
     Mr. Young could obtain employment from, given his addiction issues and his inability to work as
18
     a truck driver. However, since this case began, Jeremiah has heeded the court’s order to stay
19
     away from his brother. This has been a painful process, but Jeremiah now understands that it is
20
     best for him given his brother’s role in this offense.
21
            A sentence of three years’ probation adequately addresses the seriousness of Jeremiah
22
     Young’s offense and the need for just punishment, because his supervisors and the owners of the
23
     company, who benefitted from the illegal dumping, are the ones who should bear the brunt of
24
     punishment in this case under the principles of respondeat superior.
25
        D. The greatest deterrence and protection of the community will come from permitting
26         Jeremiah Young to maintain sobriety.

27          As noted above, Jeremiah committed this crime in the course of following his employer’s
28   orders at a time when Jeremiah was in the throes of addiction. Allowing Mr. Young to continue

     Mr. Young’s Sentencing Memorandum                           United States v. Young, 2:18-cr-00068-KJM
                                                     3
      Case 2:18-cr-00068-KJM Document 158 Filed 06/03/21 Page 4 of 4



 1   working on his sobriety will have the most effective long-term deterrent impact on him and

 2   provide the greatest safety to the community. It is also just punishment given his role within the

 3   company.
 4      E. Probation will allow Jeremiah Young to continue with the beneficial correctional
           treatment he started on pretrial supervision.
 5
            Since this prosecution began, Mr. Young has built the means and attitude required to be a
 6
     law abiding and productive member of society. His actions over the past three years show this
 7
     development. Jeremiah is confronting his addiction and engaging in moral reconation therapy
 8
     (MRT). He has readily admitted his offense to this Court without minimizing his culpability or
 9
     the severity of his crime. PSR ¶25. Probation, as opposed to a custodial term, will let the Court
10
     monitor how Jeremiah maintains his sobriety by continuing regular drug testing so that this
11
     Court, through Mr. Young’s probation officer, may ensure that his sobriety is continuing. A term
12
     of probation also means that should Jeremiah revert to his addiction while on probation, he will
13
     be subject to imposition of the original range of imprisonment (as opposed to the Ch. 7 range), to
14
     be followed by a longer term of supervision, thus giving the Court a layered sentencing
15
16   approach.
                                          IV. CONCLUSION
17
            Based on the section 3553(a) factors, a sentence of three years’ probation is appropriate
18
     in this case. Such a sentence will serve the purposes of sentencing to take into account the
19
     history and characteristics of this defendant, the nature, circumstances, and seriousness of his
20
     offense, the need to provide just punishment that is no greater than necessary, the need for
21
     continued correctional treatment, and the need to protect the public.
22
23   Date: June 3, 2021                            Respectfully submitted,

24                                                 HEATHER E. WILLIAMS
25                                                 Federal Defender

26                                                 /s/ Noa Oren
                                                   NOA OREN
27                                                 Assistant Federal Defender
                                                   Attorney for Defendant
28
                                                   JEREMIAH YOUNG
     Mr. Young’s Sentencing Memorandum                           United States v. Young, 2:18-cr-00068-KJM
                                                    4
